Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2022

                                    No. 04-20-00482-CV

                        CRVI RIVERWALK HOSPITALITY, LLC,
                                    Appellant

                                              v.

                       425 SOLEDAD, LTD. and 425 Loneliness, Ltd.,
                                     Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-20826
                       Honorable Mary Lou Alvarez, Judge Presiding

                                       ORDER
       Appellees filed a timely motion for rehearing on September 26, 2022. Appellant’s
response to the pending motion for rehearing was due October 13, 2022. On September 30, 2022,
appellant filed an unopposed motion requesting an extension of time to November 1, 2022 to file
a response to the motion for rehearing. After consideration, we grant the motion and order
appellant to file its response to the motion for rehearing, if any, by November 1, 2022.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court